Title: From James Madison to United States House of Representatives, 21 December 1816
From: Madison, James
To: United States House of Representatives



To the House of Representatives of the United States.
December 21. 1816

In compliance with theResolution of the House of Representatives of the 6th. instant, I transmit to them, the proceedings of the Commissioner appointed under the "Act to authorise the payment for property lost, captured, or destroyed by the Enemy while in the military service of the United States and for other purposes" as reported by the Commissioner to the Department of War.

James Madison

